PER CURIAM.
Appellant is a construction worker who was injured on the job. Appellee is the owner of the property on which the construction was occurring. The record does not support appellant’s claim that the owner in any way controlled the project. The record likewise does not support appellant’s claim that the general contractor was something other than an independent contractor. The summary judgment based on worker’s compensation immunity is affirmed. See Juno Indus. Inc. v. Heery Int'l 646 So.2d 818, 823 (Fla. 5th DCA 1994); St. Lucie Harvesting and Caretaking Corp. v. Cervantes, 639 So.2d 37, 39 (Fla. 4th DCA 1994); Van Ness v. *1174Independent Constr. Co., 392 So.2d 1017, 1019 (Fla. 5th DCA 1981).
Affirmed.